DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 3/9/22.
	Examiner notes that this application is a continuation of 17106510 (now US Patent No. 11308521), which is a continuation of 14504725 (now US Patent No. 10929888).
	Examiner further notes Applicant’s priority date of 10/2/13, which stems from the aforementioned patent applications.
	Claims 1-23 were previously cancelled in a preliminary amendment.
	Claims 24-43 are new.
	Therefore, claims 24-43 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11308521. Both sets of claims describe a method for generating a merchant or customer segment definition, receiving a transaction modification query, and determining whether a transaction modification is applicable to the transaction based on the modification query and the segment definition.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 24-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 24, 31, and 38, in part, describe a method comprising:  generating, based on a transaction, at least one of a merchant segment definition and a customer segment definition; and determining whether a transaction modification is applicable to a transaction based on a transaction modification query and the merchant and/or customer segment definition.  As such, the invention is directed to the abstract idea of determining whether to apply a discount to a transaction based on a transaction modification query and a merchant and/or customer segment definition, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. sales, marketing, and commercial activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional functional elements that are associated with the judicial exception, including: receiving a transaction modification query.  Dependent claims 26, 33, and 41 further describe transmitting an authorization response to a POS; and claims 28, 35, and 41 describe transmitting a net settlement for the transaction to the merchant.  Examiner understands these limitations to be insignificant extrasolution activity. (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Cf. Diamond v. Diehr, 450 U.S. 175, 191-192 (1981) ("[I]nsignificant post-solution activity will not transform an unpatentable principle in to a patentable process.”).  
The aforementioned claims also recite additional technical elements including an “acquirer computing system” for executing the method; and “computer readable media” for storing executable instructions.  Dependent claims 26, 30, 33, 37, 41, and 43 further recite “one or more point of sale systems” for receiving an authorization response and generating a transaction modification query; and claims 29, 36, and 42 further recite a “promotions transaction modification interface” for receiving and displaying the segment definition.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a POS network). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Additionally, pursuant to the requirement under Berkheimer, the following citations are provided to demonstrate that the additional elements, identified as extra-solution activity, amount to activities that are well-understood, routine, and conventional.  See MPEP 2106.05(d).
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 25, 27, 32, 34, and 39-40 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the transaction identifying indicia, the content of the identifier, and identifying customers based on their credit cards.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 24-43 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-25, 27, 31-32, 34, 38, and 40 are rejected under 35 USC 102(a)(2) as being anticipated by Schwarzkopf (20130282470).
Claims 24, 31, and 38:  Schwarzkopf discloses a system, method, and computer readable medium comprising:
One or more computer readable media storing instructions for executing an electronic transaction modification (paragraph 111); and one or more processors configured to execute the instructions to perform operations (Fig. 3; paragraphs 73-74) comprising: generating, by an acquirer computing system based a first electronic transaction, at least one of: a merchant segment definition based on a merchant associated with the first electronic transaction and a customer segment definition based on at least one customer associated with the first electronic transaction (paragraph 108, The merchant module of the receipt system updates a merchant profile in response to a transaction; paragraph 110, A user’s demographic data and/or social media profile data are utilized in response to a transaction to determine if a discount is applicable); receiving, by the acquirer computing system, a transaction modification query (paragraphs 108-109, When a user makes a purchase, the information is transmitted to a “receipt system” to determine if there is an applicable discount); and determining, by the acquirer computing system, whether a transaction modification is applicable to the first electronic transaction based on the transaction modification query and at least one of the merchant segment definition and the customer segment definition. (paragraphs 108-110, The receipt system determines whether or not a discount is applicable to the first electronic transaction based on the information it receives from the POS and a customer segment definition, such as demographics and/or social media profile data).
Claims 25 and 32:  Schwarzkopf discloses a method wherein the transaction modification query further comprises transaction identifying indicia including an identifier, and wherein the determination of whether the transaction modification is applicable to the first electronic transaction is based on the identifier. (Paragraph 109).
Claims 27, 34, and 40:  Schwarzkopf discloses a method wherein the transaction modification is tied to a customer, and wherein the customer is identifiable to the acquirer computing system based on a plurality of cards affiliated with the customer. (Paragraph 109).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 33 are rejected under 35 USC 103 as being unpatentable over Schwarzkopf in view of Broderson (20090019093).
Schwarzkopf discloses a method for generating a second electronic transaction based on the first electronic transaction and the transaction modification query and transmitting an authorization in accordance with the second electronic transaction to the POS (paragraph 108; Fig. 10), but fails to explicitly describe a method in which the authorization response includes an additional message resolving a discrepancy between the first electronic transaction and the second electronic transaction.
Broderson, however, discloses a method for processing multiple similar transactions, resolving any discrepancies between the digital transactions by the system, and updating the transaction information when the discrepancies are resolved (Paragraph 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Broderson with those of Schwarzkopf.  One would have been motivated to do this in order to ensure consistency in the application of discounts.
Claims 28 and 35 are rejected under 35 USC 103 as being unpatentable over Schwarzkopf in view of Artman (20140108108).
Schwarzkopf discloses those limitations cited above, but fails to explicitly describe a method further comprising: transmitting a net settlement based on the electronic transaction to the merchant.
Artman, however, discloses a method for transmitting a net settlement based on the electronic transaction to the merchant. (Paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Artman with those of Schwarzkopf.  One would have been motivated to do this in order to conveniently notify the merchant of the final price with the discount applied.
Claims 29, 36, and 42 are rejected under 35 USC 103 as being unpatentable over Schwarzkopf in view of Tami (20080011844).
Schwarzkopf discloses those limitations cited above, but fails to explicitly describe a method wherein the at least one of the merchant segment definition or customer segment definition is received through a promotions transaction modification interface.
Tami, however, discloses a method in which the at least one of the merchant segment definition or customer segment definition is received through a promotions transaction modification interface.  (Paragraphs 88, 468, and 479).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Tami with those of Schwarzkopf.  One would have been motivated to do this in order to provide a convenient means of displaying segment data to a merchant or advertiser.
Claims 30, 37, 39, and 43 are rejected under 35 USC 103 as being unpatentable over Schwarzkopf in view of Koser (20040064368).
Claims 30, 37, and 43: Schwarzkopf discloses those limitations cited above, but fails to explicitly describe a method wherein the transaction modification query is generated by the point of sale system in response to a pre-swipe event.
Koser, however, discloses a method wherein the transaction modification query is generated by the point of sale system in response to a pre-swipe event. (Paragraph 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Koser with those of Schwarzkopf.  One would have been motivated to do this in order to determine if the customer and/or product is eligible for any discounts prior to the execution of the transaction.
Claim 39: Schwarzkopf discloses those limitations cited above, but fails to explicitly describe a method wherein the transaction modification query further comprises transaction identifying indicia including an identifier, wherein the determination of whether the transaction modification is applicable to the first electronic transaction is based on the identifier, and wherein the identifier is at least one of a merchant identification number (MID) identifier, a loyalty program identifier, a bank identification number (BIN) identifier, a merchant category code (MCC) identifier, a media access control (MAC) identifier, an internet protocol (IP) identifier, a geographic identifier, a payment type identifier, or a customer name.
Koser, however, discloses a method wherein the transaction modification query further comprises transaction identifying indicia including an identifier, wherein the determination of whether the transaction modification is applicable to the first electronic transaction is based on the identifier, and wherein the identifier is at least one of a merchant identification number (MID) identifier, a loyalty program identifier, a bank identification number (BIN) identifier, a merchant category code (MCC) identifier, a media access control (MAC) identifier, an internet protocol (IP) identifier, a geographic identifier, a payment type identifier, or a customer name. (Paragraph 29).
The rationale for combining Koser with Schwarzkopf is articulated above and reincorporated herein.
Furthermore, rather than reciting a step in the process, this claim merely discloses non-functional descriptive material (the content of the identifier), which is afforded little to no patentable weight.
Claim 41 is rejected under 35 USC 103 as being unpatentable over Schwarzkopf in view of Broderson and in further view of Artman.
Schwarzkopf discloses a method for generating a second electronic transaction based on the first electronic transaction and the transaction modification query and transmitting an authorization in accordance with the second electronic transaction to the POS (paragraph 108; Fig. 10), but fails to explicitly describe a method in which the authorization response includes an additional message resolving a discrepancy between the first electronic transaction and the second electronic transaction.
Broderson, however, discloses a method for processing multiple similar transactions, resolving any discrepancies between the digital transactions by the system, and updating the transaction information when the discrepancies are resolved (Paragraph 60).
The rationale for combining Broderson with Schwarzkopf is articulated above and reincorporated herein.
Finally, neither Schwarzkopf nor Broderson disclose a method further comprising: transmitting a net settlement based on the electronic transaction to the merchant.
Artman, however, discloses a method for transmitting a net settlement based on the electronic transaction to the merchant. (Paragraph 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Artman with those of Schwarzkopf and Broderson.  One would have been motivated to do this in order to conveniently notify the merchant of the final price with the discount applied.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        
/TAREK ELCHANTI/Examiner, Art Unit 3682